Citation Nr: 0838700	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease, claimed as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from September 1969 to August 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

FINDING OF FACT

VA medical opinion relates the veteran's current hypertension 
to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for secondary service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his hypertension is caused by his 
service-connected diabetes mellitus.  Because the decision 
below is favorable to the veteran, the Board is not required 
to address whether VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits were met.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

In this case, the veteran was granted service connection for 
diabetes mellitus, as related to exposure to herbicides, by a 
rating decision issued in August 2003.  In December 2003, the 
veteran submitted a claim for service connection for 
hypertension, alleging that his hypertension was secondary to 
his service-connected diabetes mellitus.  Service connection 
for hypertension was denied in March 2004 on the basis that 
the VA clinical records disclosed veteran's hypertension and 
diabetes were diagnosed at about the same time, in 1991.  

However, a medical opinion rendered at the time of VA 
examination in July 2004 states that the veteran's 
hypertension was first diagnosed a few years following the 
diagnosis of diabetes mellitus.  The examiner concluded that 
the hypertension was secondary to diabetes mellitus.  Given 
this favorable VA medical opinion, the criteria for service 
connection for hypertension, as secondary to service-
connected diabetes mellitus, are met.  38 C.F.R. § 3.310(a).  


ORDER

The appeal for service connection for hypertension is 
granted.



____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


